Exhibit CHINA HEALTH INDUSTRIES HOLDINGS LIMITED CONSOLIDATED BALANCE SHEETS (Unaudited) December 31, June 30, 2007 2007 ASSETS CURRENT ASSETS Cash and cash equivalents $ 35,481 $ 8,297 Accounts receivable 1,904 - Inventory 22,397 9,733 Prepaid expenses 1,881 35,521 Total current assets 61,663 53,551 Property and equipment, net of accumulated depreciation of $36,729 and $18,028, respectively 842,204 873,951 Intangible assets, net of accumulated amortization of $52,629 and $40,676, respectively 1,002,557 1,048,053 TOTAL ASSETS $ 1,906,424 $ 1,975,555 LIABILITIES AND SHAREHOLDERS’ EQUITY CURRENT LIABILITIES Accounts payable and accrued expenses $ 245,475 $ 320,758 Related party debt 459,560 431,203 Deferred revenue 11,499 - Total current liabilities 716,534 751,961 SHAREHOLDERS’ EQUITY Registered capital - 60,408 Common stock, $0.128 par value; 10,000 shares authorized; 10,000 shares issued and outstanding 1,280 - Additional paid-in-capital 1,378,050 1,318,922 Accumulated other comprehensive income (loss) 39,541 10,979 Retained deficit (228,981 ) (166,715 ) Total shareholders’ equity 1,189,890 1,223,594 TOTAL LIABILITIES AND SHAREHOLDERS’ EQUITY $ 1,906,424 $ 1,975,555 See Notes to Financial Statements. CHINA HEALTH INDUSTRIES HOLDINGS LIMITED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Six Months Ended December 31, 2007 2006 REVENUE $ 13,219 $ 12,337 COST OF GOODSSOLD 16,197 8,431 Gross profit (loss) (2,978 ) 3,906 OPERATING EXPENSES Selling, general & administrative expense 34,425 3,866 Depreciation and amortization expense 24,888 6,647 Total operating expenses 59,313 10,513 Operating loss (62,291 ) (6,607 ) OTHER INCOME (EXPENSE) Interest income 28 7 Other expense (3 ) - Net loss (62,266 ) (6,600 ) OTHER COMPREHENSIVE LOSS Foreign currency translation gain (loss) 28,562 (96 ) Comprehensive loss (33,704 ) (6,696 ) Basic and diluted net loss per share $ (6.23 ) Weighted average shares outstanding 10,000 See
